Citation Nr: 1047618	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

2.  Whether there was clear and unmistakable error (CUE) in an 
August 22, 2003, rating decision which denied PTSD. 

3.  Whether there was clear and unmistakable error (CUE) in an 
March 17, 2004, rating decision which denied PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and social worker


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO). 

The issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The August 22, 2003 rating decision, which denied service 
connection for PTSD, was adequately supported by the evidence 
then of record, and was not undebatably erroneous; the record 
does not demonstrate that the correct facts, as they were known 
in August 2003, were not before the RO, or that the RO 
incorrectly applied statutory or regulatory provisions extant at 
that time, such that the outcome of the claim would have been 
manifestly different but for the error.

2.  The March 17, 2004 rating decision, which denied service 
connection for PTSD, was adequately supported by the evidence 
then of record, and was not undebatably erroneous; the record 
does not demonstrate that the correct facts, as they were known 
in March 2004, were not before the RO, or that the RO incorrectly 
applied statutory or regulatory provisions extant at that time, 
such that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSIONS OF LAW

1.  The August 22, 2003 rating decision denying service 
connection for PTSD was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2010).

2.  The March 17, 2004 rating decision denying service connection 
for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  On 
an appeal involving review of a prior final regional office 
decision on the basis of clear and unmistakable error (CUE), VA 
has no obligations with respect to notification and assistance.  
See Parker v. Principi, 15 Vet. App. 407 (2002).  Accordingly, no 
further discussion of VA's duties is required.

II.  CUE in August 22, 2003 and March 17, 2004 Rating Decisions

As the analysis of the Veteran's CUE allegations with respect to 
both the August 22, 2003 and March 17, 2004 RO decisions is 
substantially the same, they are discussed together.

The Veteran alleges that the RO committed CUE in denying service 
connection for PTSD.  In both instances, the crux of the 
Veteran's argument is that the RO erred in evaluating the 
evidence of record in connection with her asserted stressor of 
sexual harassment.  Specifically, the Veteran alleges that the 
Board failed to properly consider that her service records 
reflect that she was denied promotion for almost a year based on 
poor performance, and that consideration of these records shows 
that there was a change in her attitude and duty performance.  
She alleges that previously submitted lay statements regarding 
her personal behavior, police and education records also show 
that there was a change in her attitude and duty performance.  

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, CUE exists when either 
the correct facts, as they were known at the time, were not 
before the decision makers, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 38 
C.F.R. § 20.1403(a) (2009); Sorakubo v. Principi, 16 Vet. App. 
120 (2002).  A simple disagreement with how the RO evaluated the 
facts is not sufficient to raise a valid claim of CUE.  Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including psychoses, shall be granted 
service connection although not otherwise established as incurred 
in or aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

A claim of service connection for PTSD was denied in August 2003 
and March 2004 rating decisions.  The denials were based on a 
finding that the Veteran's service treatment records did not show 
complaints of or treatment for PTSD, nor was there evidence of 
record to substantiate the Veteran's in-service stressor.  The 
rating decisions reflect that lay statements submitted by the 
Veteran, as well as the Veteran's service records, were 
considered.  

The Veteran has failed to establish that CUE existed in either 
the August 2003 or March 2004 rating decisions.  She objects to 
how the evidence of record was weighed; her allegations that 
certain evidence was ignored or not considered are unfounded.  
The rating actions at issue show that the RO considered all 
evidence of record fully and fairly.  As noted above, the rating 
decisions reflect that lay statements submitted by the Veteran, 
as well as the Veteran's service records, were considered.  All 
relevant facts were before the RO, and the RO properly applied 
the governing laws and regulations regarding entitlement to 
service connection for PTSD.

Under such circumstances, where the Veteran's assertions boil 
down to nothing more than a disagreement as to how the facts were 
weighed at the time of the rating decisions, the Veteran's appeal 
of the claim of CUE in the prior rating decisions must be 
dismissed without prejudice.  Simmons v. Principi, 17 Vet. App. 
104 (2003).  


ORDER

The claim of CUE in the August 22, 2003, rating decision is 
dismissed

The claim of CUE in the March 17, 2004, rating decision is 
dismissed.  


REMAND

A Social Security Administration (SSA) Release Form dated in 
January 1994 reflects that the Veteran applied for SSA disability 
benefits.  The record does not reflect an attempt by VA to secure 
copies of the Social Security Administration (SSA) determination 
pertaining to the claimant or the medical records considered in 
conjunction with that determination.  

The Board notes that VA has a duty to obtain SSA records when it 
has actual notice that the Veteran is receiving SSA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on 
remand, the AMC/RO must contact SSA and obtain the Veteran's 
complete SSA records, including any administrative decision(s) on 
her application for SSA disability benefits and all underlying 
medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration 
(SSA) and request copies of SSA's 
determination on the Veteran's claim for SSA 
disability benefits and Supplemental Security 
Income (SSI), as well as copies of the 
complete medical records considered in that 
determination.  A copy of any response from 
SSA, including any records obtained and/or a 
negative reply, should be included in the 
claims file.  

2.  Thereafter, readjudicate the Veteran's 
claim of whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for PTSD.  
If the benefit sought on appeal remains 
denied, the Veteran and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


